DETAILED ACTION
This Office action is in response to the communication received on 09 May 2022.
Claim 21 is new.
Claims 1-21 are presented for examination.
Response to Arguments
Applicant’s arguments, see Applicant’s remarks on pages 5-8, received on 09 May 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 rejection(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gude et al. US 20150327159 A1 as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gude et al. US 2015/0327159 A1.
As to claim 1, Gude discloses substantially the invention as claimed, including a method comprising:
communicating, by a user device (Figures 1, 2, the wireless DSDS device 102 or 104 or 200), via a first network (the GSM network), wherein the user device is connected to the first network via a first network address (Figure 2, the pair of SID and NID stored in the SIM-1 204a) (Figures 1, 2, 5A, and associated text, [20], [40], [47], [50]);
determining, based on a signal being received for a threshold duration (a CDMA search signal for a predetermined threshold duration), a presence of a second network (Figure 2, the CDMA network) and a network condition (a waking up time of the Slot Cycle Index (SCI) associated with the second SIM-2 202b) associated with the second network (Figures 1, 2, 5A, and associated text, [80]-[84]);
sending, based on the network condition, a request to connect to the second network (Figures 1, 2, 5A, and associated text, the navigation application on the wireless device may activate a GPS module 228 which may request CDMA system information from the wireless device processor, [83]); and
causing (tuning), based on an acknowledgment of the request (Figure 5A, the “YES” in step 512), the user device to connect to the second network via a second network address (Figure 2, the pair of SID and NID stored in the SIM-2 204b) (Figures 1, 2, 5A, and associated text, tuning radio resource to frequency of SIM-2 202b network during radio idle time in step 514, [84]-[87]).
As to claim 2, Gude discloses, wherein the user device comprises one or more of a dual subscriber identification module (SIM) dual standby (DSDS) device, or a multi-SIM device (Figures 1, 2, 5A, and associated text).
As to claim 3, Gude discloses sending a request (a paging request) to the first network to suspend the communicating via the first network (the GSM network) (Figures 1, 2, 5A, and associated text, [72]).
As to claim 4, Gude discloses tuning, for a time period (a radio idle time period), a transceiver (Figure 2, the RF resource module218 and TRX 220) of the user device to monitor for the signal (Figures 1, 2, 5A, and associated text, [81]).
As to claim 5, Gude discloses, wherein the time period is based on at least one of an operational status (radio idle status) of the user device, power consumption of the user device, and geo-fencing information (Figures 1, 2, 5A, and associated text).
As to claim 6, Gude discloses sending, from a transceiver (Figure 2, the RF resource module 218 and TRX 220) of the user device to a modem (the Baseband Modem processor 216) of the user device, based on the signal, an indication (a request for CDMA system information, [83]) of the presence of the second network (Figures 1, 2, 5A, and associated text).
As to claim 7, Gude discloses sending, from a modem (the Baseband Modem processor 216) of the user device to an application processor (the processor 206) of the user device, a notification (the “YES” in step 512) that the signal is received for the threshold duration and an indication of the network condition (the radio idle time duration > the predetermined threshold duration) (Figures 1, 2, 5A, and associated text). .
As to claim 8, Gude discloses, determining by an application processor of the user device that the signal is received for the threshold duration (Figures 1, 2, 5A, and associated text).
As to claim 9, Gude discloses receiving from the second network, via a transceiver (Figure 2, the RF resource module 218 and TRX 220) of the user device, the acknowledgment of the request to connect to the second network (Figures 1, 2, 5A, and associated text)
As to claim 10, Gude discloses sending from a modem (the Baseband Modem processor 216) of the user device to an application processor of the user device, the acknowledgment of the request to connect to the second network (Figures 1, 2, 5A, and associated text).
As to claim 11, Gude discloses a method comprising:
attempting, by a user device (figures 1, 2, the wireless DSDS device 102 or 104 or 200) connected to a first network (the GSM network), based on a signal that indicates a presence of a second network (Figure 2, the CDMA network) being received for a threshold duration (a CDMA search signal for a predetermined threshold duration), to connect to the second network (Figures 1, 2, 5A, and associated text);
receiving an indication of a network condition (a waking up time of the Slot Cycle Index (SCI) associated with the second SIM-2 202b) of the second network (Figures 1, 2, 5A, and associated text); and
canceling, based on the network condition, the attempt to connect to the second network (Figures 1, 2, 5A, and associated text, there is no condition exists to trigger a search for signals in the network associated with the second SIM-2 202b in step 504, e.g., “NO”) (Figures 1, 2, 5A, and associated text).
As to claim 12, Gude discloses, wherein the user device comprises at least one of a dual subscriber identification module (SIM) dual standby (DSDS) device, and a multi-SIM device (Figures 1, 2, 5A, and associated text).
As to claim 13, Gude discloses communicating with the first network via a transceiver (Figure 2, the RF resource module 218 and TRX 220) of the user device (Figures 1, 2, 5A, and associated text).
As to claim 14, Gude discloses tuning, for a time period (a radio idle time period), the transceiver to monitor for the signal (Figures 1, 2, 5A, and associated text).
As to claim 15, Gude discloses sending, from a transceiver of the user device to a modem (the Baseband Modem processor 216) of the user device, based on the signal being received for the threshold duration, an indication(a request for CDMA system information, [83]) of the presence of the second network (Figures 1, 2, 5A, and associated text).
As to claim 16, Gude discloses sending, from the modem to an application processor (the processor 206) of the user device, a notification (the “YES” in step 512) that the signal is received for the threshold duration and an indication of the network condition (the radio idle time duration > the predetermined threshold duration) (Figures 1, 2, 5A, and associated text).
As to claim 17, Gude discloses determining, by an application processor of the user device, that the signal is received for the threshold duration (Figures 1, 2, 5A, and associated text).
As to claim 18, Gude discloses a method comprising:
receiving, by a user device (figures 1, 2, the wireless DSDS device 102 or 104 or 200) in communication with a first network (the GSM network), a signal associated with a second network  (the CDMA network) for a threshold duration (a CDMA search signal for a predetermined threshold duration) (Figures 1, 2, 5A, and associated text).
determining, based on receiving the signal for the threshold duration, an indication of the second network (the CDMA system information, [83]);
determining, based on the indication of the second network, a network condition of the second network (a waking up time of the Slot Cycle Index (SCI) associated with the second SIM-2 202b) (Figures 1, 2, 5A, and associated text). and
causing (tuning), based on the network condition, the user device to communicate with the second network (Figures 1, 2, 5A, and associated text, tuning radio resource to frequency of SIM-2 202b network during radio idle time in step 514, [84]-[87]).
As to claim 19, Gude discloses, wherein the user device comprises one or more of a dual subscriber identification module (SIM) dual standby (DSDS) device, or a multi-SIM device (Figures 1, 2, 5A, and associated text).
As to claim 20, Gude discloses, wherein the user device is configured to connect to the second network as a primary network connection and connect to the first network as an offload network connection (Figures 1, 2, 5A, and associated text).
As to claim 21, Gude discloses, wherein determining, based on the signal being received for the threshold duration, the presence of the second network and the network condition associated with the second network comprises determining an indication of the presence of the second network and the network condition associated with the second network (Figures 1, 2, 5A, and associated text).
The prior art cited in this Office Action is: Gude et al. US 2015/0327159 A1.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAI V NGUYEN/Primary Examiner, Art Unit 2649